The opinion of the court was delivered by
Scudder, J.
This writ of certiorari was returned February Term, 1875. The reasons for reversal were filed May 21st, 1875. Rule sixty of Rules of the Supreme Court, Nix. *190Dig.,p. 1085, requires the plaintiff in certiorari to write down the causes upon which he will rely for the reversal of the judgment, and file the same with the clerk within thirty days after the return shall be made and completed; and that the plaintiff bring on the argument at the next term, without further notice; and if he neglect so to do, without good cause shown, the certiorari shall be dismissed, with costs. The plaintiff must both file his reasons in due time, and bring the cause on for argument at the next term. If he fail to do either, the certiorari will be dismissed, unless good cause be shown for the delay. The defendants’ counsel moved to dismiss the writ, because the reasons were not filed in time. No cause whatever was shown why they were not. The court, however, heard the points discussed, and find no strong merits in the plaintiff’s case, nor any extreme hardship, which would incline us to relax the rule if we had the power. But the rules of the court are the law of the court, and are to be enforced in all cases. In the absence of good cause shown,, there is no right to overlook any of the requirements of the rule under consideration. The certiorari must be promptly prosecuted, and ample time given to the defendant to prepare to answer the reasons assigned, otherwise the writ will be dismissed.
It is ordered that the writ of certiorari be dismissed, with costs.